Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/690,887 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.
STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant application No. 16/690,887 is a continuation of Application 15/467,293, filed on 3/23/2017.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 4/14/2020 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 4, no description has been found in Applicant’s Specification for “the file system is hosted by a client device.” Appropriate correction/clarification is required.

REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionallay rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,521,143.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the co-pending application disclose/obviate the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
US Patent 10,521,143
1. A method comprising: generating a storage aggregate as a single container constructed from first storage having first characteristics and second storage having second characteristics; providing a file system with access to the storage aggregate as the single container within which the file system stores data; and selectively storing first data of the file system into the first storage based upon the first characteristics and second data of the file system into the second storage based upon the second characteristics.  
















2. The method of claim 1, wherein the first storage comprises local storage hosted by a node that provides access to locally attached storage devices as the local storage.  
3. The method of claim 2, wherein the second storage comprises cloud storage hosted remote to the node.  
4. The method of claim 1, wherein the file system is hosted by a client device.  
5. The method of claim 1, comprising: creating a storage object in an object format to store the second data.  

7. The method of claim 6, comprising:  P-010869-US-CON35responsive to receiving a request through the file system to access the second data, querying an object metafile using a physical volume block number of the request to identify an object identifier of the storage object and an offset of the second data within the storage object.  
8. The method of claim 7, comprising: using the object identifier and the offset to provide access to the second data within the storage object stored within the cloud storage.  


















9. A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: generate a storage aggregate as a single container constructed from first storage having first characteristics and second storage having second characteristics; provide a file system with access to the storage aggregate as the single container within which the file system stores data; and selectively store first data of the file system into the first storage based upon the first characteristics and second data of the file system into the second storage based upon the second characteristics.  

11. The non-transitory machine readable medium of claim 10, wherein the instructions cause the machine to:  P-010869-US-CON36store data of an overwrite request, targeting the target data, into a second storage location as new data, wherein the second data is marked for garbage collection.  
12. The non-transitory machine readable medium of claim 11, wherein the second storage location is within the first storage.  
13. The non-transitory machine readable medium of claim 11, wherein the second storage location is within the second storage.  
14. The non-transitory machine readable medium of claim 9, wherein the instructions cause the machine to: selectively store data within either the first storage or the second storage based upon whether the data has a sequential access characteristic or a random access characteristic.  




15. A computing device comprising: a memory comprising machine executable code; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: generate a storage aggregate as a single container constructed from first storage having first characteristics and second storage having second characteristics; provide a file system with access to the storage aggregate as the single container within which the file system stores data; and selectively store first data of the file system into the first storage based upon the first characteristics and second data of the file system into the second storage based upon the second characteristics.  
16. The computing device of claim 15, wherein the machine executable code causes the 
17. The computing device of claim 15, wherein the machine executable code causes the processor to: selectively store data within either the first storage or the second storage based upon whether the data has a frequently accessed characteristic or an infrequently accessed characteristic.  
18. The computing device of claim 15, wherein the file system is hosted across multiple nodes of a computing environment.  
19. The computing device of claim 15, wherein the first storage supports a first I/O size and the second storage supports a second I/O size different than the first I/O size.  
20. The computing device of claim 19, wherein the file system supports the first I/O size, and wherein the second I/O size is unsupported by the file system.


(see claim 12)
2. The method of claim 1, comprising: processing an access request, from a file system, for the first data stored within the storage object, wherein the access request comprises the PVBN for the first data corresponding to the data format. 3. The method of claim 2, wherein the processing comprises: querying the object metafile using the PVBN to identify the object identifier of the storage object and the offset of the first data within the storage object. 4. The method of claim 3, comprising: using the object identifier and the offset to provide access to the first data within the storage object stored 
11. A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: utilize a first bin to manage local storage based upon first characteristics of the local storage and a second bin to manage cloud storage based upon second characteristics of the cloud storage, wherein the cloud storage stores data according to an object format different than a data format used by the local storage, wherein first data is stored within the local storage according to the data format using a physical volume block number (PVBN); accumulate data, comprising the first data, from the local storage into a log, wherein the data is identified as being 
15. A computing device comprising: a memory comprising machine executable code; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: utilize a first bin to manage local storage based upon first characteristics of the local storage and a second bin to manage cloud storage based upon second characteristics of the cloud storage, wherein the cloud storage stores data according to an object format different than a data format used by the local storage, wherein first data is stored within the local storage according to the data format using a physical volume block number (PVBN); accumulate data, comprising the first data, from the local storage into a log, wherein the data is identified as being accessed below a threshold frequency, and wherein a storage object is . 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 9-10 and 14-18 is/are rejected under 35 U.S.C. 1021 as being anticipated by Gangadharan et al. (US 8,751,725) 
As per claim 1. A method comprising: generating a storage aggregate as a single container constructed from first storage having first characteristics and second storage having second characteristics; [Gangadharan teaches “The hybrid storage aggregate may comprise multiple tiers of storage devices. For example, the hybrid storage aggregate may comprise a solid state storage tier of relatively lower latency storage devices (e.g., one or more solid state storage devices, such as a flash storage device), a non-solid state storage tier of relatively higher latency storage devices (e.g., one or more non-solid state storage devices, such as a hard disk drive), and/or other storage tiers” (col. 4, lines 34-41)]
providing a file system with access to the storage aggregate as the single container within which the file system stores data; and [Gangadharan teaches “The hybrid storage aggregate may comprise a logical aggregation of physic storage (e.g., a logical container for a pool of storage combining one or more physical storage devices or parts thereof into a single logical storage container), which may provide storage for one or more logical datasets at a higher level of abstraction, such as volumes. Because the hybrid storage aggregate may be configured as a single logical storage container, a file system (e.g., or other type of arrangement) may be implemented within the hybrid storage aggregate. The file system may comprise a structured set of stored files, directories, and/or other data containers (e.g., the storage server may store user data within the file system).” (col. 4, lines 27-33)]
selectively storing first data of the file system into the first storage based upon the first characteristics and second data of the file system into the second storage based upon the second characteristics [Gangadharan teaches “The lower latency solid state storage tier may be utilized to store data that is frequently accessed and/or randomly accessed from the hybrid storage aggregate. The higher latency non-solid state storage tier may be utilized to store data that is infrequently accessed and/or sequentially accessed from the hybrid storage aggregate” (col. 4, lines 41-47) (figs. 3-4 and 6-8 and related text)].  
As per claim 2. The method of claim 1, wherein the first storage comprises local storage hosted by a node that provides access to locally attached storage devices as the local storage [Gangadharn teaches “one or more techniques and/or system that store data within a hybrid storage aggregate comprising a solid state storage tier and a non-solid state storage tier… data suitable for storage within a solid state storage tier, such as solid state storage device, and data suitable for storage within a non-solid state storage tier, such as non-solid state storage device may be identified. For example, frequently accessed (e.g., “hot”) data and/or randomly accessed data may be identified and stored within a solid state storage drive, while infrequently accessed (e.g., “cold”) data and/or sequentially accessed data may be identified and stored within g a non-solid state storage device” (col. 1, line 50-col. 2, line 3)  “The example environment 100 comprises data storage systems 102 and 104 that are coupled over a cluster fabric 106, such as a computing network” (col. 5, lines 22-40) where “It will be further appreciated that clustered networks are not limited to any particular geographic areas and can be clustered locally and/or remotely. Thus, in one embodiment a clustered network can be distributed over a plurality of storage systems and/or nodes located in a plurality of geographic locations” (col. 5, lines 41-49) where “a hybrid storage aggregate may be implemented within clustered network environment… the hybrid storage aggregate may comprise storage device 128, 130 and/or other storage devices…” (col. 7, lines 46-48)].  
As per claim 4. The method of claim 1, wherein the file system is hosted by a client device [Gandadharan teaches “Network connection may comprise a local area network (LAN) or wide area network (WAN), for example, that utilizes Network Attached Storage (NAS) protocols, such as a Common Internet File System (CIFS) protocol or a Network File System (NFS) protocol to exchange data packets. Illustratively, the clients 108, 110 may be general-purpose computers running applications, and may interact with the data storage systems 102, 104 using a client/server model for exchange of information. That is, the client may request data from the data storage system, and the data storage system may return results of the request to the client via one or more network connections 112, 114.” (col. 5, lines 50-67) “A client 205 (e.g., 108, 110 in FIG. 1) can be connected to the node 202 over a network 216, for example, to provides access to files and/or other data stored on the data storage device 234.” (col. 7, lines 49-61) (fig. 2 and related text)].  
As per claim 9. A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: generate a storage aggregate as a single container constructed from first storage having first characteristics and second storage having second characteristics; provide a file system with access to the storage aggregate as the single container within which the file system stores data; and selectively store first data of the file system into the first storage based upon the first characteristics and second data of the file system into the second storage based upon the second characteristics [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 10. The non-transitory machine readable medium of claim 9, wherein the instructions cause the machine to: selectively store target data of a write request from the file system into a first storage location of the first storage based upon a data characteristic of the target data corresponding to the first characteristics of the first storage [Gangadharan teaches “The lower latency solid state storage tier may be utilized to store data that is frequently accessed and/or randomly accessed from the hybrid storage aggregate. The higher latency non-solid state storage tier may be utilized to store data that is infrequently accessed and/or sequentially accessed from the hybrid storage aggregate” (col. 4, lines 41-47) (figs. 3-4 and 6-8 and related text)].  
As per claim 14. The non-transitory machine readable medium of claim 9, wherein the instructions cause the machine to: selectively store data within either the first storage or the second storage based upon whether the data has a sequential access characteristic or a random access characteristic [The rationale in the rejection of claim 10 is herein incorporated].  
As per claim 15. A computing device comprising: a memory comprising machine executable code; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: generate a storage aggregate as a single container constructed from first storage having first characteristics and second storage having second characteristics; provide a file system with access to the storage aggregate as the single container within which the file system stores data; and selectively store first data of the file system into the first storage based upon the first characteristics and second data of the file system into the second storage based upon the second characteristics [The rationale in the rejection of claim 1 is herein incorporated].  
As per claim 16. The computing device of claim 15, wherein the machine executable code causes the processor to:  P-010869-US-CON37selectively store data within either the first storage or the second storage based upon [Gangadharan teaches metadata caching component 924 and metadata 926 as part of solid state storage tier 920 (fig. 9 and related text)].  
As per claim 17. The computing device of claim 15, wherein the machine executable code causes the processor to: selectively store data within either the first storage or the second storage based upon whether the data has a frequently accessed characteristic or an infrequently accessed characteristic [Gangadharan teaches “The lower latency solid state storage tier may be utilized to store data that is frequently accessed and/or randomly accessed from the hybrid storage aggregate. The higher latency non-solid state storage tier may be utilized to store data that is infrequently accessed and/or sequentially accessed from the hybrid storage aggregate” (col. 4, lines 41-47)].  
As per claim 18. The computing device of claim 15, wherein the file system is hosted across multiple nodes of a computing environment [Gangadharan teaches “To provide context for storing data within a hybrid storage aggregate, FIG. 1 illustrates a clustered network environment 100 (e.g., a network storage environment), and FIG. 2 illustrates an embodiment of a data storage system 200 (e.g., comprising a storage server) that may be implemented as a hybrid storage aggregate. For example, the hybrid storage aggregate may comprise data storage devices 128, 130, data storage device 234, and/or other data storage devices not illustrated. Nodes 118, 120 and/or node 202 may be implemented as storage servers configured to store data and/or provide clients 108, 110 and/or client 205 with access to data stored within the hybrid storage aggregate. For example, nodes 118, 120 and/or node 202 may comprise components configured to store data within the hybrid storage aggregate” (col. 4, line 58-col. 5, line 4)].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangadharn et al. (US 8,751,725) in view of Muthyala et al. (US 2015/0269032).
As per claim 3. Gangadhara teaches The method of claim 2, but does not expressly disclose  wherein the second storage comprises cloud storage hosted remote to the node; however, regarding these limitations, [Muthyala teaches “the primary storage system can be a block-based file storage system that manages data as blocks. An example of such a storage system includes Network File System (NFS) file servers provided by NetApp of Sunnyvale, Calif. In some embodiments, the block-based primary storage system organizes files using inodes. An inode is a data structure that has metadata of the file and locations of the data blocks (also referred to as "data extents") that store the file data. The inode has associated inode identification (ID) that uniquely identifies the file. A data extent also has an associated data extent ID that uniquely identifies the data extent. Each of the data extents in the inode is identified using a file block number (FBN). The files are accessed by referring to the inodes of the files. The files can be stored in a multi-level hierarchy, e.g., in a directory within a directory… the destination storage system can be an object-based storage system, e.g., a cloud storage service… the object-based destination storage system can have a flat file system that stores the data objects in a same hierarchy.” (pars. 0016-0017)].  
Gangadharan and Muthyala are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Gangadharan to have the second storage system as a cloud storage hosted remote to the note, as taught by Muthyala since doing so would provide the benefits of [“backing up data to and restoring data from a storage service that stores data in a format different from that of a primary storage system ("the technology"). Various embodiments of the technology provide methods for mapping the data from a storage format of the primary storage system, e.g., block-based storage format, to a storage format of a destination storage system, e.g., an object-based storage format, while maintaining storage efficiency” (par. 0015)]. 
Therefore, it would have been obvious to combine Gangadharan and Muthyala for the benefit of creating a storage system/method to obtain the invention as specified in claim 3.
As per claim 5. The method of claim 1, comprising: creating a storage object in an object format to store the second data [Gangadharn teaches “a first storage system may utilize a first format for their volumes, a second storage system may utilize a second format for their volumes” (col. 7, lines 16-18)] but does not expressly disclose the formats being an object format; however, regarding these limitations, Muthyala discloses [“the primary storage system manages data in a first format, e.g., as blocks, in which data files are represented using inodes, data extents and reference maps that maps FBNs of inodes to data extents that contain data of the corresponding file… The destination storage system stores the data in a second format, e.g., as storage objects in a flat file system where an object container stores the storage objects in the same hierarchy. In some embodiments, the destination storage system can be a third party cloud storage service” (par. 0083)]. 
  Gangadharan and Muthyala are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Gangadharan to have the format as an object format since doing so would provide the benefits of [“backing up data to and restoring data from a storage service that stores data in a format different from that of a primary storage system ("the technology"). Various embodiments of the technology provide methods for mapping the data from a storage format of the primary storage system, e.g., block-based storage format, to a storage format of a destination storage system, e.g., an object-based storage format, while maintaining storage efficiency” (par. 0015)]. 
Therefore, it would have been obvious to combine Gangadharan and Muthyala for the benefit of creating a storage system/method to obtain the invention as specified in claim 5.
As per claim 6. The method of claim 5, wherein the second storage comprises cloud storage, and the method comprising: transmitting the storage object over a network to the cloud storage [Muthyala teaches “The destination storage system stores the data in a second format, e.g., as storage objects in a flat file system where an object container stores the storage objects in the same hierarchy. In some embodiments, the destination storage system can be a third party cloud storage service” (par. 0083)].  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangadharn et al. (US 8,751,725) in view of Muthyala et al. (US 2015/0269032) as applied in the rejection of claim 6 above, and further in view of Faith et al. (US 8,918,378).
As per claim 7. The method of claim 6, comprising:  P-010869-US-CON35responsive to receiving a request through the file system to access the second data, querying an object metafile using a physical volume block [Gangadhara teaches “a file system (e.g., or other type of arrangement) may be implemented within the hybrid storage aggregate. The file system may comprise a structured set of stored files, directories, and/or other data containers (e.g., the storage server may store user data within the file system).” (col. 4, lines 26-33) “block offsets  “FIG. 5A illustrates an example 500 of data blocks stored at block offsets. A storage device may store data within data blocks (e.g., 4 k byte blocks). For example, a 10 k file may be stored within a first 4 k data block, a second 4 k data block, and a third 4 k data block (e.g., the first 4 k of the file may be stored within the first data block, the second 4 k of the file may be stored within the second data block, and the remaining 2 k of the file may be stored within the third data block). The data blocks may be stored at block offsets (e.g., starting locations of the data blocks within a volume of the storage device)” (col. 14, line 59-col. 15, line 7). Muthyala teaches “the primary storage system can be a block-based file storage system that manages data as blocks. An example of such a storage system includes Network File System (NFS) file servers provided by NetApp of Sunnyvale, Calif. In some embodiments, the block-based primary storage system organizes files using inodes. An inode is a data structure that has metadata of the file and locations of the data blocks (also referred to as "data extents") that store the file data. The inode has associated inode identification (ID) that uniquely identifies the file. A data extent also has an associated data extent ID that uniquely identifies the data extent. Each of the data extents in the inode is identified using a file block number (FBN). The files are accessed by referring to the inodes of the files. The files can be stored in a multi-level hierarchy, e.g., in a directory within a directory… the destination storage system can be an object-based storage system, e.g., a cloud storage service… the object-based destination storage system can have a flat file system that stores the data objects in a same hierarchy.” (pars. 0016-0017) “The aggregate 225 has its own physical volume block number (PVBN) space and maintains metadata, such as block allocation "bitmap" structures, within that PVBN space. Each volume also has its own VBN space and maintains metadata, such as block allocation bitmap structures, within that VBN space.” (par. 0037)] thus teaching files and offsets within the files as well as object based storage but does not expressly refer to offsets within the object; however, regarding these limitations, Faith teaches [“a block offset or an offset refer to a distance in block from the beginning of a storage object/data container such as a volume, file, or extent etc. Block addresses used within flexible volume 110 refer to block offsets within volume container… The PVBN specifies the location of a block within WAFL aggregate” (col. 5, lines 63-col. 6, line 5)].
Gangadharan, Muthyala and Faith are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the combination of Gangadharan, Muthyala to include accessing object using offsets within objects as taught by Faith since doing so would provide the  benefits of facilitating access to different data portions within objects.
Therefore, it would have been obvious to combine Gangadhara, Muthyala and Faith for the benefit of creating a storage system/method to obtain the invention as specified in claim 7.  
As per claim 8. The method of claim 7, comprising: using the object identifier and the offset to provide access to the second data within the storage object stored within the cloud storage [Muthyala teaches “the primary storage system can be a block-based file storage system that manages data as blocks. An example of such a storage system includes Network File System (NFS) file servers provided by NetApp of Sunnyvale, Calif. In some embodiments, the block-based primary storage system organizes files using inodes. An inode is a data structure that has metadata of the file and locations of the data blocks (also referred to as "data extents") that store the file data. The inode has associated inode identification (ID) that uniquely identifies the file. A data extent also has an associated data extent ID that uniquely identifies the data extent. Each of the data extents in the inode is identified using a file block number (FBN). The files are accessed by referring to the inodes of the files. The files can be stored in a multi-level hierarchy, e.g., in a directory within a directory… the destination storage system can be an object-based storage system, e.g., a cloud storage service… the object-based destination storage system can have a flat file system that stores the data objects in a same hierarchy.” (pars. 0016-0017) “The aggregate 225 has its own physical volume block number (PVBN) space and maintains metadata, such as block allocation "bitmap" structures, within that PVBN space. Each volume also has its own VBN space and maintains metadata, such as block allocation bitmap structures, within that VBN space.” (par. 0037).  Faith teaches “a block offset or an offset refer to a distance in block from the beginning of a storage object/data container such as a volume, file, or extent etc. Block addresses used within flexible volume 110 refer to block offsets within volume container… The PVBN specifies the location of a block within WAFL aggregate” (col. 5, lines 63-col. 6, line 5)].

s 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangadharan et al. (US 8,751,725) in view of Harty et al. (US 8,463,825).
As per claim 11. Gangadharan teaches The non-transitory machine readable medium of claim 10, but does not expressly disclose wherein the instructions cause the machine to:  P-010869-US-CON36store data of an overwrite request, targeting the target data, into a second storage location as new data, wherein the second data is marked for garbage collection; however, regarding these limitations, Harty teaches [“Another advantage of the log-structure file system is that for writes, it permits for data to be stored in new locations in flash, rather than writing over locations to which were previously written.” (col. 2, lines 43-63) “After data that is associated with a disk extent is written back to the second tier storage from the first tier storage, the data is retained in the first tier storage until it is reclaimed by the garbage collection process… this data retained in the first tier storage is not reclaimed (e.g., during reclamation, the space that data occupies in the first tier storage is freed for new data) until after it is marked as "reclaimable." In some embodiments, this data is marked as "reclaimable" when one or more of the following occurs: the data block is overwritten by new data, the access count of the data falls below a certain threshold, the file associated with the data is deleted or truncated, among others. In some embodiments, this data is used as read and/or write cache until it is reclaimed.” (col. 10, lines 39-54)].  
Gangadharan and Harty are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Gangadharan, to store data of an overwrite request, targeting the first data, into a second storage location as new data; use the first bin to mark data for garbage collection as taught by Harty since doing so would provide storage space savings as data no longer valid is marked for garbage collection and removed during the garbage collection process.
Therefore, it would have been obvious to combine Gangadhara and Harty for the benefit of creating a storage system/method to obtain the invention as specified in claim 11
As per claim 12. The non-transitory machine readable medium of claim 11, wherein the second storage location is within the first storage [Gangadharan teaches “frequently accessed (e.g., “hot”) data and/or randomly accessed data may be identified and stored within a solid state storage drive, while infrequently accessed (e.g., “cold”) data and/or sequentially accessed data may be identified and stored within g a non-solid state storage device” (col. 1, line 50-col. 2, line 3)].  
[Gangadharan teaches “frequently accessed (e.g., “hot”) data and/or randomly accessed data may be identified and stored within a solid state storage drive, while infrequently accessed (e.g., “cold”) data and/or sequentially accessed data may be identified and stored within g a non-solid state storage device” (col. 1, line 50-col. 2, line 3)].  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gangadharan et al. (US 8,751,725) in view of van Riel (US 20160147443).
As per claim 19. The computing device of claim 15, wherein the first storage supports a first I/O size and the second storage supports a second I/O size different than the first I/O size  [Gangadharan teaches “frequently accessed (e.g., “hot”) data and/or randomly accessed data may be identified and stored within a solid state storage drive, while infrequently accessed (e.g., “cold”) data and/or sequentially accessed data may be identified and stored within g a non-solid state storage device” (col. 1, line 50-col. 2, line 3)], but Gangadharan does not expressly recite the first storage supports a first I/O size and the second storage supports a second I/O size different than the first I/O size; however, regarding these limitations, van Riel teaches [“a write operation of a given size may be performed on the SSD when the size of the write operation is not greater than the threshold. Data associated with the write operation may be stored in the SSD and may be subsequently transferred to the HDD (e.g., on demand, periodically, etc.). Alternatively, the write operation may be performed on the HDD when the size of the write operation is greater than the threshold. Data associated with the write operation may bypass the SDD and may be written to the HDD.” (par. 0010)].
Gangadharan and van Riel are analogous art because they are from the same field of endeavor of memory access and control.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Gangadharan to have the first storage supports a first I/O size and the second storage supports a second I/O size different than the first I/O size as taught by van Riel, since doing so would provide the benefits of [consuming less bandwidth (par. 0009) and improving write performance of the SSD (par. 0011)].
Therefore, it would have been obvious to combine Gangadhara with van Riel for the benefit of creating a storage system/method to obtain the invention as specified in claim 19.
As per claim 20. The computing device of claim 19, wherein the file system supports the first I/O size, and wherein the second I/O size is unsupported by the file system [The rationale in the rejection of claim 19 is herein incorporated. Additionally, Gangadharan teaches “Because the hybrid storage aggregate may be configured as a single logical storage container (thus a single container), a file system (e.g., or other type of arrangement) may be implemented within the hybrid storage aggregate.” (col. 4, lines 16-33) “a first storage system may utilize a first format for their volumes, a second storage system may utilize a second format for their volumes.” (col. 7, lines 11-18) and van Riel teaches writing to SSD if below a threshold size and writing to HDD if above a threshold size (see rejection to claim 19 above)]; thus resulting in the file system supporting a first I/O size corresponding to the SSD or primary storage, where the second size corresponding to the HDD is unsupported by the file system since the file system writes in units corresponding to the first size or SSD.

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



March 17, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135